
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1514
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 20, 2010
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend the Omnibus Crime Control and Safe
		  Streets Act of 1968 to reauthorize the juvenile accountability block grants
		  program through fiscal year 2014.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Accountability Block Grants
			 Program Reauthorization Act of 2010.
		2.Reauthorization
			 of Juvenile Accountability Block Grants program through fiscal year
			 2014Part R of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee et
			 seq.) is amended—
			(1)in section
			 1801A(a), by striking section 1810(b) and inserting
			 section 1810(c);
			(2)in section
			 1810(a), by striking 2009 and inserting 2014;
			 and
			(3)in section
			 1810(b), by inserting and each of the fiscal years 2009 through
			 2014 after 2004.
			
	
		
			Passed the House of
			 Representatives May 19, 2010.
			Lorraine C. Miller,
			Clerk
		
	
